PER CURIAM.
Having considered the appellants’ Motion to Determine Jurisdiction, which the Court treats as a response to the show cause order of May 22, 2002, and appellees’ response to the show cause order of May 23, 2002, we dismiss this appeal for lack of jurisdiction. The nonfinal order on appeal neither grants nor denies a party’s request that a class be certified. Therefore, the instant order is not appealable as a nonfi-nal order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi). Cf. Renaissance Cruises, Inc. v. Glassman, 738 So.2d 436 (Fla. 4th DCA 1999).
ALLEN, C.J., ERVIN and KAHN, JJ., concur.